                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR119-030

SETH ALEXANDER FENNELL




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Edward D. Tolley having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Edward D. Tolley be granted leave of

absence for the following periods: May 22, 2019 through May 31, 2019; June 10,

2019 through June 13, 2019; and June 19, 2019 through Jime 28,2019.

      This,/^9^av of March, 2019.


                                                              :F JUDGE
                                       UNIT      STATES DISTRICT COURT
                                               :RN DISTRICT OF GEORGIA
